McALLISTER, J.,
dissenting.
The majority opinion holds that the judgment of the circuit court adjudicating that the third party claimant was the owner of the property levied on by plaintiff was not “a judicial determination” and therefore not an appealable order. The majority bases its holding solely on the decision of this court in Francisco v. Stringfield, 166 Or 683, 686, 144 P2d 1026 (1941). I think Francisco was wrongly decided and should be overruled. I therefore dissent.
The legislature in 1931 amended ORS 23.320 by adding the following language:
“* * * or the adverse claimant may, at his. option, have his claim adjudicated in a summary manner in the court out of which the execution issued, by affidavit, by oral testimony in open court or otherwise, as the court may determine.”
In my opinion the legislature intended a more significant result than to have a circuit judge substituted at the option of the claimant to play the role of a sheriff’s jury with no greater consequence resulting from his adjudication than from the verdict of a sheriff’s jury.
As the majority opinion points out, the verdict of a sheriff’s jury merely protected the sheriff and did not preclude the third party claimant from maintaining an action at law to recover the property levied upon or for damages for taking the same against any party other than the sheriff. In my view the 1931 *368amendment was intended to make the adjudication of the circuit court final and, if the court, as in this case, decides in favor of the claimant, the judgment is appealable. Certainly the court had jurisdiction of the judgment creditor and of the property seized pursuant to the judgment of the court. The third party claimant, by requesting the court to adjudicate his claim, submits himself to the jurisdiction of the court and asks that court to adjudicate his claim to the specific property levied on. Under those circumstances the judgment is, at least as to the judgment creditor, “a final order affecting a substantial right, and made in a proceeding after judgment or decree.” OES 19.010 (2) (c).
The majority opinion imposes a needless hardship on an execution creditor. He is forced to start all over again and relitigate the very issue that was litigated in the court below. Furthermore, he loses the priority of his lien on the property of the judgment debtor. I therefore dissent.